       Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 1 of 17 PageID #:584



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

TREEHOUSE FOODS, INC.,               :
BAY VALLEY FOODS, LLC,               :
FLAGSTONE FOODS, INC.,               :               NO: 1:18-cv-01412
TREEHOUSE PRIVATE BRANDS, INC. :                     Honorable Rebecca R. Pallmeyer
LLOYD’S SYNDICATE CVS 1919,          :
as subrogee of TREEHOUSE FOODS, INC. :
                                     :               AMENDED COMPLAINT
                    Plaintiffs,      :
                                     :
       v.                            :               JURY TRIAL DEMANDED
                                     :
SUNOPTA GRAINS AND FOODS INC. :
                                     :
                    Defendant.       :
         The plaintiffs, by and through counsel, file this Amended Complaint against defendant

SunOpta Grains and Foods Inc., and in support thereof aver as follows:

                                            PARTIES

         1.     The plaintiff TreeHouse Foods, Inc. is a Delaware corporation with its principal

place of business located at 2021 Spring Road, Oak Brook, Illinois 60523.

         2.     The plaintiff Bay Valley Foods, LLC is a Delaware corporation with its principal

place of business located at 2021 Spring Road, Oak Brook, Illinois 60523. Bay Valley Foods,

LLC is the operating company for, and wholly owned subsidiary of, plaintiff TreeHouse Foods,

Inc.

         3.     The plaintiff Flagstone Foods, Inc. is a Delaware corporation with its principal

place of business located at 2021 Spring Road, Oak Brook, Illinois 60523. Flagstone Foods, Inc.

is a wholly owned subsidiary of Bay Valley Foods, LLC and was acquired by Bay Valley Foods,

LLC in June, 2014.

         4.     The plaintiff TreeHouse Private Brands, Inc. is a Missouri corporation with its

principal place of business located at 2021 Spring Road, Oak Brook, Illinois 60523. Bay Valley
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 2 of 17 PageID #:585




Foods, LLC acquired Ralcorp Holdings, Inc. from ConAgra on February 1, 2016 and

subsequently changed its name from Ralcorp Holdings, Inc. to TreeHouse Private Brands, Inc.

        5.      The plaintiff Lloyds Syndicate CVS 1919 (“Starr”) is an insurance underwriting

entity with a principal place of business located at 140 Leadenhall Street, London EC3V 4QT,

United Kingdom. Starr is authorized to issue insurance policies within the United States,

including in the State of Illinois.

        6.      Defendant SunOpta Grains and Foods Inc. (“SunOpta”) is a Minnesota

corporation, with its principal place of business located at 7301 Ohms Lane, Suite 600, Edina,
Minnesota 55439.

                                                FACTS

        7.      TreeHouse is a producer, manufacturer, reseller, processor, and packager of

various foods products in the United States.

        8.      TreeHouse purchases raw materials used to process and manufacture its products

from various suppliers, including defendant SunOpta.

        9.      At all times material hereto, Starr provided certain insurance coverages to

TreeHouse Foods, Inc., including its related and affiliated companies plaintiffs Bay Valley

Foods, LLC, Flagstone Foods, Inc., and TreeHouse Private Brands, Inc. (collectively

“TreeHouse”) pursuant to Policy No. CZ1500267, with effective dates from June 27, 2015 to

June 27, 2016. (See Exhibit “A”).

        10.     SunOpta is a seller, distributor, manufacturer, supplier and merchant of sunflower

kernels.

        11.     The sunflower kernels sold by SunOpta are used by TreeHouse in its production

of various foods products.

        12.     At all times material hereto, SunOpta was involved in significant and systematic

business activities in the State of Illinois and is subject to personal jurisdiction in the State of

Illinois and Cook County, Illinois. SunOpta maintains a registered agent for service of legal

process at 208 S. LaSalle Street, Suite 814, Chicago, Illinois 60604.

                                                   2
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 3 of 17 PageID #:586




       13.     On May 2, 2016, SunOpta announced a recall of its sunflower kernel products

produced at its Crookston, Minnesota plant between February 1, 2016 and February 19, 2016,

(the “initial recall”) including the sunflower kernels sold to TreeHouse because of the presence

of Listeria monocytogenes (“Listeria”). (See Exhibit “B”).

       14.     Listeria is an organism which can cause serious and sometimes fatal infections in

young children, frail or elderly people, and others with weakened immune systems. Although

healthy individuals may suffer only short term symptoms such as high fever, severe headache,

stiffness, nausea, abdominal pain and diarrhea, listeria infection can cause miscarriages and
stillbirths among pregnant women.

       15.     Prior to the initial recall, SunOpta represented to Treehouse that the sunflower

kernel products were tested for microbial pathogens, and SunOpta produced Certificates of

Analysis to TreeHouse representing the sunflower kernel products were free of contaminants.

       16.     Prior to the initial recall, SunOpta represented to TreeHouse that its oil roasters in

its Crookson, Minnesota plant were properly validated and acted as a certified “kill step” in

preventing microbial population and pathogen control based on testing performed at Deibel

Laboratories in Gainesville, Florida and Dahlgren & Company in Crookson, Minnesota.

       17.     Prior to the initial recall, SunOpta provided Specifications to its customers,

including TreeHouse, which contained microbial requirements and which promised that

sunflower kernel products would be manufactured by SunOpta in accordance with Good

Manufacturing Practices as set forth in the Code of Federal Regulations, 21 CFR §110.

       18.     Prior to the initial recall, SunOpta was in the business of supplying health and

safety information to its customers, including TreeHouse, along with its products since an

essential element of its transactions with customers included representations, promises, and

assurances that the sunflower kernel products produced, tested, and sold by SunOpta to

TreeHouse were free of contaminants.




                                                 3
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 4 of 17 PageID #:587




       19.      Prior to the initial recall, SunOpta provided information to TreeHouse which was

intended to be used by TreeHouse for guidance in its processing and use of SunOpta sunflower

kernel products.

       20.      Prior to the initial recall, SunOpta was not acting as a mere “conduit” of

information that flowed from a third party to TreeHouse; instead SunOpta provided information

to TreeHouse based upon SunOpta’s own directions, specifications, processing facilities,

cleaning, processes, equipment, testing, environmental controls and analysis intended to prevent

the sale of harmful and unhealthy products.
       21.      Prior to the initial recall, the information and representations provided by

SunOpta to TreeHouse were not merely ancillary to the sale of the sunflower kernel products to

TreeHouse.

       22.      On May 18, 2016, SunOpta expanded the initial recall to include products

produced between February 20, 2016 and April 21, 2016. (See Exhibit “C”).

       23.      On June 1, 2016, SunOpta further expanded the initial and second recall to

include products produced between May 31, 2015 and January 31, 2016 (the “recalls”). (See

Exhibit “D”).

       24.      More than 5,000,000 pounds of contaminated sunflower kernels were sold and

supplied by SunOpta to TreeHouse and subject to the recalls identified above.

       25.      Prior to the recalls, SunOpta knew or had reason to know the purposes for which

TreeHouse purchased SunOpta sunflower kernels.

       26.      Prior to the recalls, SunOpta knew, or had reason to know, that TreeHouse relied

on SunOpta to provide products and materials that were safe and fit for use in human

consumable products.

       27.      Prior to the recalls, TreeHouse reasonably relied on SunOpta to sell, supply,

distribute, and provide sunflower kernels to TreeHouse that were safe and fit for use in human

consumable products.



                                                  4
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 5 of 17 PageID #:588




       28.     Prior to the recalls, SunOpta negligently misrepresented to TreeHouse that the

sunflower kernels it sold and supplied to TreeHouse were free of contaminants that would cause

serious and potentially deadly health and safety problems for human consumers of the

TreeHouse products.

       29.     Prior to the recalls, TreeHouse reasonably relied on SunOpta’s misrepresentations

that the sunflower kernels sold and supplied to TreeHouse were free of contaminants which

would cause serious and potentially deadly health and safety problems for human consumers of

the TreeHouse products.
       30.     The sunflower kernels sold and supplied by SunOpta to TreeHouse and subject to

the recalls were defective and in an unreasonably dangerous condition at the time the products

were delivered by SunOpta to TreeHouse.

       31.     The contamination to the SunOpta sunflower kernels subject to the recalls

occurred suddenly and immediately upon contact between the sunflower kernels and the listeria

organism.

       32.     The damage to the TreeHouse raw materials, finished goods and products, caused

by the contaminated sunflower kernels subject to the recalls occurred suddenly and immediately

upon contact between the sunflower kernels and TreeHouse property.

       33.     The damage to the TreeHouse finished goods and products and cross-

contaminated products was separate from and extrinsic to the defective, listeria contaminated

SunOpta sunflower kernels subject to the recalls.

       34.     The contaminated and defective condition of the SunOpta sunflower kernels

subject to the recalls created a dangerous, unhealthy, and potentially deadly characteristic of the

sunflower kernel products sold by SunOpta to TreeHouse.

       35.     The defective sunflower kernels sold and supplied by SunOpta to TreeHouse

subject to the recalls caused damage to other property aside from the sunflower kernel products

themselves.



                                                 5
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 6 of 17 PageID #:589




       36.     The defective and dangerous sunflower kernels subject to the recalls were

incorporated into final products formulated, mixed, manufactured, and packaged by TreeHouse

and damaged those finished products.

       37.     The defective and dangerous sunflower kernels subject to the recalls were

repackaged by TreeHouse and unknowingly sold and supplied by TreeHouse to its customers in

a contaminated condition.

       38.     The contaminated sunflower kernels supplied by SunOpta to TreeHouse were

unreasonably dangerous in that on contact they would suddenly and immediately contaminate,
and thereby damage, TreeHouse’s equipment and machinery. TreeHouse’s equipment and

machinery was thereby rendered inherently dangerous in that on contact the equipment and

machinery would suddenly and immediately contaminate, and thereby damage, other raw

materials and finished products processed in TreeHouse’s facilities.

       39.     Once introduced into TreeHouse’s facilities, the defective and dangerous

sunflower kernels were processed by TreeHouse on its equipment and machinery. Because

TreeHouse was unaware that the sunflower kernels were contaminated, this same equipment and

machinery was subsequently utilized by TreeHouse in the ordinary course of business to process

various products that did not contain the contaminated sunflower kernels. Because the

machinery and equipment had been contaminated by SunOpta’s sunflower kernels, the other

products were also contaminated, necessitating their recall and destruction.

       40.     As a result of the recalls identified above, TreeHouse was required to destroy

contaminated products in its possession, including contaminated sunflower kernels, finished

products that incorporated the contaminated sunflower kernels, and finished products that were

made on equipment that had been contaminated by SunOpta’s sunflower kernels. In addition,

TreeHouse was required to recall from customers and destroy finished products that contained

the contaminated sunflower kernels or which were manufactured on contaminated equipment,

provide credit memos and discounts to such customers, and incur extra expenses and business

interruption losses, all due to the SunOpta recalls.

                                                  6
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 7 of 17 PageID #:590




       41.     The policy of insurance issued by Starr to TreeHouse provided certain coverages

for Product Contamination damages and claims, including losses sustained by TreeHouse as a

result of the SunOpta recalls.

       42.     TreeHouse has made claims totaling $16,165,000.00 to Starr pursuant to the

insurance policy for damages caused by the SunOpta recalls, and Starr has issued payment to

date to TreeHouse in the amount of $8,000,000 in response to those claims.

       43.     By virtue of Starr’s $8,000,000 payment to TreeHouse, Starr is legally, equitably,

and contractually subrogated to claims against third parties responsible for those damages,
including SunOpta.

       44.     The damages sustained by TreeHouse and consequently by Starr, were caused by

SunOpta’s negligence, negligent misrepresentation, manufacture, sale and supply of defective

products and materials, breach of contract, breach of express warranty, breach of indemnity

promises, breach of implied warranties of merchantability and breach of fitness for a particular

purpose, as more fully set forth below.

                                  COUNT I – NEGLIGENCE

       45.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

       46.     The damages sustained by the plaintiffs were caused by the negligence,

carelessness, acts, omissions, and misrepresentations of SunOpta in that it:

               (a)     Failed to properly test the sunflower kernels sold and supplied to
                       TreeHouse;

               (b)     Failed to properly inspect the sunflower kernels sold and supplied to
                       TreeHouse;

               (c)     Failed to utilize a proper and effective quality control program;

               (d)     Failed to utilize a proper and effective quality assurance program;

               (e)     Failed to properly maintain a sterile environment, free of contaminants,
                       during the processing of its sunflower kernel products;

               (f)     Failed to properly vet, control, select, perform background checks, and
                       instruct suppliers of its sunflower kernel products;

                                                 7
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 8 of 17 PageID #:591



               (g)     Failed to properly train its employees, agents, subcontractors, and
                       workmen in safe processing and handling of sunflower kernel products
                       sold to its customers;

               (h)     Misrepresented that products sold and supplied to TreeHouse were safe
                       and fit for human consumption and free from any contaminants that
                       presented health and safety risks; and;

               (i)     Violated applicable codes, regulations, standards, and practices associated
                       with the safe processing, manufacturing, sale and supply of materials
                       intended for human consumption, including but not limited to 21 CFR
                       §110.

               (j)     Failed to satisfy its extra contractual duty to communicate accurate
                       information relating to the quality and characteristics of the sunflower
                       kernel products.
       47.     The negligence, carelessness, acts, omissions, and misrepresentations of SunOpta

as set forth above were the legal and proximate cause of the damages sustained by the plaintiffs.

       WHEREFORE, plaintiffs demand judgment in their favor in the amount of

$16,165,000.00 together with interest, costs and such other relief as the Court deems appropriate.

                     COUNT II – NEGLIGENT MISREPRESENTATION

       48.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

       49.     SunOpta is in the business of selling and supplying food products, raw materials

and ingredients, and providing and supplying to its customers specifications and information

with respect to the characteristics, quality, and safety of its products and compliance with

specifications, testing parameters, criteria, analysis, and federal Food and Drug Administration

and related state and local regulations which accompany the sale of its products.

       50.     The health and safety information supplied by SunOpta by its customers,

including TreeHouse, is intended to be used by its customers as guidance in their business

dealings to the extent that customers incorporate, utilize, and process products sold by SunOpta ,

including sunflower seed kernel products.

       51.     Prior to the recalls that are the subject of this litigation, SunOpta provided

information to TreeHouse with respect to the contaminated sunflower kernel products that was


                                                 8
    Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 9 of 17 PageID #:592




false and a misrepresentation since the sunflower seed kernels were contaminated with listeria

despite SunOpta’s representations that its testing, analysis, and roasting process would prevent

microbial population and pathogen contamination.

        52.     The information supplied by SunOpta, in the nature of representations with

respect to the characteristics of the SunOpta sunflower seed kernels, was supplied by SunOpta to

TreeHouse and used by TreeHouse in its business dealings prior to the recalls which are the

subject of this litigation.

        53.     The negligent misrepresentations by SunOpta as set forth above caused
TreeHouse to utilize, process, repackage, and unknowingly sell listeria contaminated products to

TreeHouse’s customers.

        54.     The negligent misrepresentations of TreeHouse as set forth above were a legal

and proximate cause of the damages sustained by TreeHouse as a result of the recalls.

        55.     Had SunOpta not supplied misleading information and misrepresentations to

TreeHouse, TreeHouse would not have sustained the damages resulting from the recalls and

claimed in this Amended Complaint.

        WHEREFORE, plaintiffs demand judgment in their favor in the amount of

$16,165,000.00 together with interest, costs and such other relief as the Court deems appropriate.

                              COUNT III – PRODUCT LIABILITY

        56.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

        57.     The sunflower kernels sold and supplied by SunOpta to TreeHouse were defective

and unreasonably dangerous because they were contaminated with Listeria, a bacteria that

presents serious and substantial health and safety risks to humans when consumed.

        58.     The defective condition of the SunOpta sunflower kernels existed at the time

those products left the control of SunOpta.




                                                 9
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 10 of 17 PageID #:593




       59.     The contaminated sunflower kernels arrived at the TreeHouse processing facilities

without any material or substantial change, alteration, or abuse from the condition the products

were in at the time they left the control of SunOpta.

       60.     The defects that existed in the SunOpta sunflower kernels were a result of

SunOpta’s processing and manufacturing activities.

       61.     SunOpta failed to warn, instruct, or advise TreeHouse of the dangerous and

defective condition of the sunflower kernels sold and supplied to TreeHouse.

       62.     The risks associated with SunOpta’s sale, supply, and distribution of the
contaminated sunflower kernels exceeded and outweighed any utility or benefit to TreeHouse

from the use of the sunflower kernels.

       63.     No reasonable consumer, including TreeHouse, would expect that sunflower

kernels would be supplied by SunOpta or any other supplier in a contaminated condition and

without a warning that it was unsafe to use the kernels in food products intended for human

consumption.

       64.     The defective and unreasonably dangerous condition of the contaminated

sunflower kernels was the legal and proximate cause of the damages sustained by the plaintiffs.

       WHEREFORE, plaintiffs demand judgment in their favor in the amount of $16,165,000

together with interest, costs and such other relief as the Court deems appropriate.

             COUNT IV– BREACH OF CONTRACT/BREACH OF EXPRESS
                           WARRANTY/INDEMNITY
       65.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

       66.     Pursuant to various Purchase Orders issued by TreeHouse, SunOpta warranted

that the sunflower kernels it sold would:

               (a)     Conform to the descriptions, drawings, specifications and standards of
                       TreeHouse;

               (b)     Be of good material, quality, design, and workmanship;

               (c)     Be free from defects;

                                                10
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 11 of 17 PageID #:594



               (d)     Be safe and fit for the ordinary purposes for which the kernels are used
                       and for which TreeHouse intended;

               (e)     Be merchantable and pass without objection in the trade;

               (f)     Run without variation and be of even kind, quality, and quantity within
                       each unit and among all units;

               (g)     Comply with all federal, state, municipal and local laws, rules, regulations,
                       ordinances, and directions existing at the time of delivery; and

               (h)     Not impart any unintended flavor, odor, or color, and that any color
                       additives used, to the extent required by law, are from batches certified in
                       accordance with the applicable regulations promulgated under the Federal
                       Food, Drug and Cosmetic Act.
        67.    SunOpta breached the express promises and warranties set forth above by selling

and supplying products and materials to TreeHouse that were defective, unreasonably dangerous,

not safe or fit for human consumption, and failed to comply with the specifications for the

products because of the presence of Listeria, as more fully described above.

        68.    SunOpta also agreed to defend, indemnify, and hold harmless TreeHouse, its

affiliated companies, and its and their directors, officers, and employees, against all damages,

liabilities, claims, losses and expenses, including without limitation attorneys’ fees, loss of

production time, and lost profits arising out of, or resulting in any way from, any act or omission

of SunOpta or of its agents or contractors.

        69.    SunOpta’s breach of contract, breach of express warranty, and breach of its

indemnity promises were the legal and proximate cause of the damages sustained by the

plaintiffs.

        WHEREFORE, plaintiffs demand judgment in their favor in the amount of $16,165,000

together with interest, costs and such other relief as the Court deems appropriate.

COUNT V– BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
                            PURPOSE
        70.    Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.




                                                 11
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 12 of 17 PageID #:595




          71.   SunOpta knew that the sunflower kernels were sold and supplied to TreeHouse

and were to be used for TreeHouse’s resale, distribution, processing, mixing, manufacturing, and

sale to consumers for human consumption.

          72.   SunOpta knew that in order for sunflower kernels that were intended to be

processed, manufactured, sold, and distributed by TreeHouse to be safe and fit for human

consumption, the sunflower kernels sold and supplied by SunOpta to TreeHouse were required to

be free of contaminants such as Listeria.

          73.   SunOpta impliedly warranted that the sunflower kernels sold to TreeHouse were
safe and fit for the particular purpose of being consumed by humans without any health or safety

risks or hazards.

          74.   SunOpta breached its implied warranty of fitness for a particular purpose by

virtue of the fact that the sunflower kernels were not safe or fit for human consumption because

of the presence of Listeria and the serious and significant health and safety hazards and risks

presented to humans.

          75.   SunOpta’s breach of its implied warranty of fitness for a particular purpose was

the legal and proximate cause of the damages sustained by Starr.

          WHEREFORE, the plaintiffs demand judgment in their favor in the amount of

$16,165,000 together with interest, costs and such other relief as the Court deems appropriate.

     COUNT VI– BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          76.   The plaintiffs incorporate the preceding paragraphs as though fully set forth

herein.

          77.   SunOpta impliedly warranted to TreeHouse that the sunflower kernels it sold and

supplied to TreeHouse were merchantable for use as a product which would be safe and fit for

human consumption without presenting any health and safety risk.

          78.   In order for the SunOpta sunflower kernels to be “merchantable,” they were

required to pass without objection in the trade under the contract description; be of fair average


                                                 12
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 13 of 17 PageID #:596




quality within the description; be fit for the ordinary purposes for which such goods are used;

run, within the variation permitted by the agreement, of even kind, quality and quantity within

each unit; be adequately contained, packaged, and labeled as the agreement may require; and

conform to the promises or affirmations of fact made on their containers or labels.

          79.   The sunflower kernels sold and supplied by SunOpta to TreeHouse were not

merchantable because of the presence of Listeria which presented serious and substantial health

and safety risks to consumers of the products that incorporated the sunflower kernels.

          80.   SunOpta breached its implied warranty of merchantability by virtue of selling and
supplying to TreeHouse sunflower kernels that contained Listeria as more fully described above.

          81.   SunOpta’s breach of its implied warranty of merchantability was the legal and

proximate cause of the damages sustained by the plaintiffs.

          WHEREFORE, the plaintiffs demand judgment in their favor in the amount of

$16,165,000 together with interest, costs and such other relief as the Court deems appropriate.

                       COUNT VII-- CONTRIBUTION AND INDEMNITY

          82.   The plaintiffs incorporate the preceding paragraphs as though fully set forth

herein.

          83.   The damages suffered by TreeHouse and claimed from Starr pursuant to the

insurance policy issued by Starr include payments, credits, discounts, and other valuable

consideration extended by TreeHouse to its customers impacted by the SunOpta recalls.
          84.   SunOpta is liable to TreeHouse, and pursuant to the concept of subrogation to

Starr, for contribution and/or indemnity resulting from TreeHouse’s payments, credits, discounts,

and other valuable consideration extended to TreeHouse’s customers impacted by the SunOpta

recalls because the damages to TreeHouse’s customers were caused by SunOpta’s negligence,

negligent misrepresentations, supply of defective products, and breaches of express and implied

warranties.




                                                 13
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 14 of 17 PageID #:597




          85.   The plaintiffs’ rights to contribution and/or indemnity from SunOpta for those

damages described above arise from the acts and omissions of SunOpta set forth in Counts I

through V, above, which are incorporated herein as though fully set forth.

          86.   The plaintiffs’ rights to indemnity from SunOpta for those damages described

above arises from the acts and omissions of SunOpta set forth in Counts I through V, above,

which are incorporated herein as though fully set forth.

          WHEREFORE, the plaintiffs demand judgment in their favor in the amount of

$16,165,000 together with interest, costs and such other relief as the Court deems appropriate.

           COUNT VIII – BREACH OF CONTINUING PRODUCT GUARANTEES

          87.   The plaintiffs incorporate the preceding paragraphs as though fully set forth

herein.

          88.   Beginning at least as early as 2002, SunOpta issued a series of continuing product

guarantees (collectively referred to herein as the “Guarantees”) to Plaintiffs, which included but

are not limited to the following:

                (a)     On March 20, 2014, SunOpta issued the Continuing Pure Food Guarantee

attached as Exhibit E hereto to Snacks Holding Corporation, which is now known as Flagstone

Foods, Inc., and its affiliates.

                (b)     January 22, 2016, SunOpta issued the Continuing Product Guarantee

attached as Exhibit F hereto to Bay Valley Foods, LLC, and its subsidiaries and affiliates.
                (c)     From 2012 through 2015, SunOpta issued product guarantees to ConAgra

Inc.’s Lakeville, Minnesota facility, attached as group Exhibit G, which facility is now owned by

TreeHouse Private Brands, a wholly-owned subsidiary of Bay Valley Foods, LLC.

          89.   According to its terms, each of the foregoing Guarantees remained in effect until

revocation upon written notice by either Plaintiffs or SunOpta. No such revocation notice was

ever given by either party.




                                                 14
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 15 of 17 PageID #:598




       90.     Pursuant to each of the foregoing Guarantees, Defendant warranted, inter alia,

that all products sold to Plaintiffs by SunOpta will comply with the Federal Food, Drug and

Cosmetic Act (“Act”), and are not misbranded or adulterated, within the meaning of the Act.

       91.     Food products that are contaminated or potentially contaminated with Listeria

monocytogenes are adulterated within the meaning of the Act. Accordingly, SunOpta’s sale of

adulterated sunflower kernels breached the terms of the Guarantees.

       92.     In the March 20, 2014, and January 22, 2016 Guarantees, Exhibits E and F,

SunOpta promised to indemnify and hold Plaintiffs harmless from any “loss or expense
(including reasonable attorney fees) arising out of the testing, purchase, use, consumption, sale

or resale” of products supplied by SunOpta.

       93.     The Guarantees were a required and essential element of the relationship between

Plaintiffs and SunOpta. If SunOpta had not issued the Guarantees, which are a standard practice

in the industry, Plaintiffs would not have purchased any sunflower kernels from SunOpta.

       94.     SunOpta understood the significance of these Guarantees to the TreeHouse

Plaintiffs, as evidenced by SunOpta’s acknowledgement of receipt and agreement to comply

with the TreeHouse Supplier Quality Expectations Manual, which in turn specifically required

SunOpta to issue the Guarantees.

       95.     The Guarantees are valid and binding independent obligations of SunOpta,

enforceable by Plaintiffs according to their terms.

       WHEREFORE, the plaintiffs demand judgment in their favor in the amount of

$16,165,000 together with interest, costs, attorneys fees under the March 20, 2014, and January

22, 2016 guarantees, and such other relief as the Court deems appropriate.

Dated: October 12, 2018                       /s/Gerald G. Saltarelli
                                              Gerald G. Saltarelli
                                              Saltarelli ADR, LLC
                                              321 North Clark Street, Suite 400
                                              Chicago, IL 60654
                                              gerry@saltarelliadr.com
                                              Phone: 847-945-8492

                                                15
Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 16 of 17 PageID #:599




                                   Randi L. Ellias
                                   Jason S. Dubner
                                   Butler Rubin Saltarelli & Boyd, LLP
                                   321 North Clark Street, Suite 400
                                   Chicago, IL 60654
                                   rellias@butlerrubin.com
                                   Phone: 312-444-9660

                                   Attorneys for TreeHouse Foods, Inc., Bay Valley
                                   Foods, LLC, Flagstone Foods, Inc. and TreeHouse
                                   Private Brands, Inc.

                                   /s/Philip T. Carroll
                                   Philip T. Carroll
                                   Cozen O’Connor
                                   123 North Wacker Drive, Suite 1800
                                   Chicago, IL 60606
                                   pcarroll@cozen.com
                                   Phone: 312-382-3147

                                   /s/Paul R. Bartolacci
                                   Paul R. Bartolacci
                                   Cozen O’Connor
                                   1650 Market Street, Suite 2800
                                   Philadelphia, PA 19103
                                   pbartolacci@cozen.com
                                   Phone: 215-665-2001

                                   Attorneys for Plaintiff Lloyd’s Syndicate CVS 1919




                                     16
   Case: 1:18-cv-01412 Document #: 65 Filed: 10/12/18 Page 17 of 17 PageID #:600



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he served a copy of the foregoing Amended

Complaint, pursuant to Court Order (Dkt 64) by causing a copy thereof to be sent by U.S.

District Court CM/ECF e-filing system on the 12th day of October, 2018.


                                            /s/Jason S. Dubner
                                            Gerald G. Saltarelli
                                            Saltarelli ADR, LLC
                                            321 North Clark Street, Suite 400
                                            Chicago, IL 60654
                                            gerry@saltarelliadr.com
                                            Phone: 847-945-8492
                                            Randi Ellias
                                            Jason S. Dubner
                                            Butler Rubin Saltarelli & Boyd, LLP
                                            321 North Clark Street, Suite 400
                                            Chicago, IL 60654
                                            rellias@butlerrubin.com
                                            Phone: 312-444-9660
                                            Attorneys for TreeHouse Foods, Inc., Bay Valley
                                            Foods, LLC, Flagstone Foods, Inc. and TreeHouse
                                            Private Brands, Inc.
                                            /s/Philip T. Carol
                                            Philip T. Carroll
                                            Cozen O’Connor
                                            123 North Wacker Drive, Suite 1800
                                            Chicago, IL 60606
                                            pcarroll@cozen.com
                                            Phone: 312-382-3147
                                            /s/Paul R. Bartolacci
                                            Paul R. Bartolacci
                                            Cozen O’Connor
                                            1650 Market Street, Suite 2800
                                            Philadelphia, PA 19103
                                            pbartolacci@cozen.com
                                            Phone: 215-665-2001
                                            Attorneys for Plaintiff Lloyd’s Syndicate CVS 1919




                                              17
